Citation Nr: 1444232	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  07-30 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1986 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for PTSD.  Jurisdiction has been transferred to the RO in Columbia, South Carolina.

The Board notes that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons  v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  As such, the Board has recharacterized the claim on appeal to more accurately reflect the court's holding in Clemons.

In July 2013, the Board remanded the matter to afford the Veteran a Board hearing.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned at a Board hearing in July 2014.  A transcript of the hearing has been reviewed and associated with the claims file.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, major depressive disorder is related to his military service.


CONCLUSION OF LAW

The criteria for service-connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for acquired psychiatric disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition; a link established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If the veteran "engaged in combat with the enemy," and a diagnosis of PTSD is based on a combat stressor, then a veteran's statements alone are enough to establish the occurrence of the in-service stressor if such stressor is consistent with the circumstances of his or her service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background

The Veteran contends that he suffers from an acquired psychiatric disorder as a result of service in the Gulf War.

Service treatment records are negative for treatment for or a diagnosis of an acquired psychiatric disability.  However, the records note service in Saudi Arabia and Korea.

Post-service VA treatment records note a history of treatment for depression and drug dependence.  Notably, a PTSD evaluation dated in December 2002 noted a diagnosis of PTSD and a secondary diagnosis of major depression.  At the time of the evaluation, the Veteran recounted several military related traumas including combat service, experiencing military artillery and explosions, seeing deceased and mangled bodies and demolished vehicles, and witnessing a tank explosion.  The physician determined that the symptoms associated with the acquired psychiatric disorders began as a result of the Veteran's experiences in the Gulf War and have caused severe impairment both socially and occupationally.  

The Veteran was afforded a VA examination in February 2009.  Following review of the claims folder and clinical evaluation, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the examiner diagnosed depressive disorder and cocaine dependence and determined that the conditions were not related to the in-service stressors because there was no objective information to support the relations of the disorders to the reported stressor.  

At the July 2014 Board hearing and in statements submitted in support of his claim, the appellant asserted that his experience in the Gulf War contributed to his PTSD.  He also reported that he had been diagnosed with major depressive disorder.  

In an August 2007 statement submitted by the Veteran's friend, he indicated that he served with the appellant during Desert Shield and Desert Storm and reported that there was an overwhelming threat of biological and chemical weapons.  He further reported that they encountered burned and mangled bodies on a nearly daily basis and on many occasions would see the bodies being eaten by stray dogs.  He also noted that they heard small arms, artillery, tanks and multiple rocket systems followed by secondary explosions.

Analysis

After a review of the evidence of record, the Board finds that service connection for an acquired psychiatric disability is warranted.  Initially, the Board notes that the evidence does not establish a definitive diagnosis of PTSD.  However, as discussed above, the claim has been expanded to include all acquired psychiatric disorders.  The Veteran has been diagnosed with major depressive disorder.  Thus, the first element for service connection has been satisfied.  

Although the Veteran contends that his acquired psychiatric disability is the result of military combat, the evidence does not establish that the Veteran engaged in combat for VA purposes.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Nevertheless, the Board finds that the stressors identified by the Veteran are generally consistent with the circumstances of his service in a combat environment.  The Board finds that the Veteran is competent to report the incidents he experienced during service, and there is no evidence of record to indicate that the statements are false.  The Board also finds the Veteran credible.  Therefore, under currently applicable regulations, the Veteran's lay statements as to the in-service stressors are sufficient to establish the second element of service connection.  

The remaining question to be addressed is whether the diagnosed major depressive disorder is related to military service.

The Board finds that the evidence is in equipoise.  In this regard, the Veteran has reported many stressors related to military service, at least some of which would be consistent with the types and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Moreover, there is a current diagnosis of major depressive disorder and an opinion attributing major depressive disorder to military service.  

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to major depressive disorder is warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


